Exhibit 10.2

 

Execution Version

 

FIRST AMENDMENT AND WAIVER TO LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT AND WAIVER TO LOAN AND SECURITY AGREEMENT (this
“Agreement”) is entered into as of January 26, 2017, by and among, (1) GACP
Finance Co., LLC, as administrative agent and collateral agent for the Lenders
(in such capacity, together with its successors and assigns, if any, in such
capacity, “Agent”), (2) the lenders identified on the signature pages hereof
(such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter each individually as a “Lender” and collectively as
“Lenders”), (3) Excel Corporation, a Delaware corporation, as borrower
(“Borrower”), and (4) the other Persons party hereto.

 

WHEREAS, Borrower, Agent, Lenders and other parties party thereto are parties to
that certain Loan and Security Agreement dated as of November 2, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”);

 

WHEREAS, there exists an Event of Default under Section 5.22(n) of the Loan
Agreement due to Borrower having made a payment in respect of Subordinated
Indebtedness described in clause (b) of the definition thereof without the prior
written consent of the Agent (the “Specified Event of Default”); and

 

WHEREAS, Borrower, Agent and Lenders have agreed to modify the Loan Agreement
and waive the Specified Event of Default as provided herein, in each ease
subject to the terms and provisions hereof;

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.       Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Loan Agreement.

 

2.       Amendments to Loan Agreement. The Loan Agreement is amended as follows:

 

(a)     Schedule B to the Loan Agreement is hereby amended by adding the
following definitions thereto in their proper alphabetical order:

 

“First Amendment” means the First Amendment and Waiver to Loan and Security
Agreement, dated as of the First Amendment Effective Date, among Borrower,
Agent, Lenders and the other parties party thereto.

 

“First Amendment Effective Date” means January 26, 2017.

 

“Independent Member” has the meaning set forth in Section 4.6(c).

 

(b)     Section 1.2 of the Loan Agreement is hereby amended by adding the
following new sentence is added at the end thereof:

 

“Notwithstanding anything to the contrary, from and after January 31, 2017, a
Control Agreement Reserve in an aggregate amount equal to no more than $500,000
shall be established and maintained against the Term Loan Borrowing Base until
such time as all of the Control Agreement delivery requirements set forth in the
proviso to the definition of Control Agreement Reserves and/or Section 4.1 of
this Agreement (in respect of Closing Date requirements), in each case, are
complied with in their entirety (as determined by Agent in its sole
discretion).”



 



 

 

 

(c)     Section 4.6 of the Loan Agreement is hereby amended by adding the
following as a new clause (c):

 

On or before April 15, 2017. Borrower shall have filed with the Securities
Exchange Commission (the “SEC”) a proxy statement providing for the appointment
of an independent member (the “Independent Member”) to its Board of Directors.
On or before June 30, 2017, Borrower shall have conducted a stockholder meeting
and obtained the approval of the appointment of an independent Member to its
Board of Directors, provided however, such date shall be extended by the Agent
in the event Borrower is reasonably required to delay the stockholder meeting as
a direct result of the SEC’s failure to provide comments or address Borrower
responses to SEC comments to the proxy statement materials required for such
meeting in a timely manner. The Borrower will use its reasonable best efforts to
resolve any SEC comments as promptly as practicable. The Independent Member
shall be entitled to attend all meetings of such Board of Directors and each
committee and sub-committee of such Board of Directors and shall have the right
to vote, and who shall receive all reports, meeting materials (including copies
of all board presentations), notices, written consents, minutes and other
materials as and when provided to any other members of the Board of Directors.
Such Independent Member shall be reasonably acceptable to Borrower and solely
acceptable to the Agent, Borrower shall pay to such Independent Member his/her
reasonable fees in respect of acting as a member of the Board of Directors and
reimburse the Independent Member for the reasonable expenses incurred by any
such Independent Member in connection with such attendance at or participation
in such meetings, in each case on the same basis as all other independent
directors of the Board.

 

(d)     Section 7,1(c)(1) of the Loan Agreement is hereby amended and restated
in its entirety as follows:

 

“(c)(1)     if any Loan Party defaults in the due observance or performance of
any covenant, condition or agreement contained Section 3.2, 4.1, 4.6(b), 4.6(c),
4.7, 4.8, 5.2 (limited to the last sentence of Section 5.2), 5.3, 5.13, 5.14,
5.15, 5.17, 5.23 or 5.24;”

 

(e)       The defined term “Control Agreement Reserves” set forth in Schedule B
to the Loan Agreement is hereby amended and restated in its entirety as follows:

 

“Control Agreement Reserves” means a reserve, established in the Agent, with
respect to each bank, commodities or securities account or debit, credit or
charge card processing or interchange or similar agreement in an amount
reasonably determined by the Agent (including based upon average inflows into
any such account or as a result of such debit, credit or charge card processing
or interchange or similar agreement), in respect to which the Agent has not
received a Control Agreement or a consent by the counterpart to direct all sums
to an account designated by the Agent; provided that in the event, duly executed
Control Agreements for each debit, credit or charge card processing or
interchange or similar agreement listed on Annex 1-1(n) to the Disclosure
Schedule are not delivered on or before January 31, 2017, Control Agreement
Reserve in an aggregate amount of not more than $500,000 shall be established
against the Term Loan Borrowing Base until such time as each such Control
Agreement is duly executed and delivered to Agent.

 



 -2- 

 

 

(f)       Section 5.24(b) of this Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(g)       As of the last day of each of the following fiscal months, Minimum
Liquidity shall not be less than the amounts set forth below:

 

Month End  Minimum Liquidity  November 30, 2016  $1,500,000  December 31, 2016 
$1,500,000  January 31, 2017  $1,500,000  February 28, 2017  $1,500,000  March
31, 2017  $1,500,000  April 30, 2017 and the last day of each fiscal month
thereafter  $2,000,000 

 

(h)       Pursuant to Section 4.6(a) of the Loan Agreement, Borrower shall
provide full cooperation assistance and access to the financial books and
records of the Borrowers to the financial consultant retained by Agent (or its
counsel) to enable such financial consultant to perform the services for which
they were engaged, including without limitation a review and analysis of the
Borrower’s financial books and records and performance. The Borrower will permit
any such financial consultant to visit and inspect the financial books and
records of the Borrower at reasonable times and as often as reasonably requested
and to make extracts from and copies of such financial records. All reasonable
fees and expenses of the financial consultant shall be paid solely by the Loan
Parties. The initial engagement period for the financial consultant shall be
from January 23, 2017 through and including May 1, 2017 provided further such
engagement may be extended or reduced in Agent’s reasonable discretion.

 

3.       Waiver. Subject to the satisfaction of the conditions set forth in
Section 5 below and in reliance upon the representations and warranties set
forth in Section 6 below, Agent and Lenders hereby waive the Specified Event of
Default. For the avoidance of doubt, the foregoing waiver shall not be deemed to
be a waiver of any other existing or hereafter arising Defaults or Events of
Default or any other deviation from the express terms of the Loan Agreement or
any other Loan Document. This is a limited waiver and shall not be deemed to
constitute a consent or waiver of any other term, provision or condition of the
Loan Agreement or any other Loan Document, as applicable, or to prejudice any
right or remedy that Agent or any Lender may now have or may have in the future
under or in connection with the Loan Agreement or any other Loan Document.

 

4.       Reaffirmation and Confirmation. Borrower and each other Loan Party
hereby ratifies, affirms, acknowledges and agrees that the Loan Agreement and
the other Loan Documents represent the valid, enforceable and collectible
obligations of such Person, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Loan Agreement or any other Loan Document. Borrower and each
other Loan Party hereby agrees that this Agreement in no way acts as a release
or relinquishment of the Liens and rights securing payments of the Obligations.
The Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by Borrower and each other Loan Party in all respects.

 



 -3- 

 

 

5.       Conditions to Effectiveness of this Agreement. This Agreement and the
waiver set forth in Section 3 hereof shall become effective (the “Waiver
Effective Date”), so long as all of the following conditions have been satisfied
(except that the amendments to the Loan Agreement set forth in Section 2 of this
Agreement shall be deemed effective so tong as clause (a) below is satisfied and
whether or not the Waiver Effective Date has occurred):

 

(a)       Each party hereto shall have executed and delivered this Agreement to
Agent.

 

(b)       Borrower shall provide documentation, in a form reasonably
satisfactory to Agent, evidencing the purchase of Equity Interests of the
Borrower by Thomas A. Hyde Jr. and/or Robert Winspear in an aggregate amount of
not less than $25,000 on or prior to January 31, 2017.

 

(c)       No Default or Event of Default (other than the Specified Event of
Default) shall have occurred and be continuing.

 

(d)       Borrower shall have paid to Agent, for the benefit of each Lender, the
fee and expenses required to be paid under Section 10/ of the Loan Agreement,
including in connection with the execution and negotiation of this Agreement.

 

(e)       Borrower shall have executed the First Amendment Fee Letter, dated of
even date hereof, providing for the payment of the first amendment fee on or
before April 1, 2017.

 

(f)       All proceedings taken in connection with the transactions contemplated
by this Agreement and all documents, instruments and other legal matters
incident thereto shall be reasonably satisfactory to Agent and its legal
counsel.

 

6.       Representations and Warranties. In order to induce Agent and Lenders to
enter into this Agreement, each Loan Party hereby represents and warrants to
Agent and Lenders, after giving effect to this Agreement:

 

(a)       All representations and warranties contained in the Loan Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date).

 

(b)       No Default or Event of Default has occurred and is continuing.

 

(c)       This Agreement and the Loan Agreement, as amended hereby, constitute
legal, valid and binding obligations of each Loan Party and are enforceable
against such Borrower in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

 



 -4- 

 

 

7.       Miscellaneous.

 

(a)       This Agreement shall be a contract made under and governed by, and
construed in accordance with the internal laws of the State of New York.

 

(b)       This Agreement may be executed in any number of counterparts, and by
the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed signature page of this Agreement by facsimile
transmission or electronic photocopy (i.e. “pdf”) shall be effective as delivery
of a manually executed counterpart hereof.

 

(c)       Except as expressly provided herein (i) the Loan Agreement and the
other Loan Documents shall be unmodified and shall continue to be in full force
and effect in accordance with their terms and are hereby in all respects
ratified and confirmed, (ii) the consents and agreements of the Agent and the
Lenders Banks set forth herein shall be limited strictly as written and shall
not constitute a consent or agreement to any transaction not specifically
described in connection with any such consent and/or agreement, and (iii) this
Agreement shall not be deemed a waiver of any term or condition of any Loan
Document and shall not be deemed to prejudice any right or rights which the
Agent or any Lender may now have or may have in the future under or in
connection with any Loan Document or any of the instruments or agreements
referred to therein, as the same may be amended from time to time. Without
limiting the foregoing, and notwithstanding anything to the contrary set forth
in this Agreement, each Loans Party, on its own behalf and on behalf of each
Loan Party, agrees that each guaranty, security or collateral support of any
kind or nature (in each case, recourse or non-recourse) in respect of all or any
portion of the Obligations which is in existence on the date of this Agreement
is hereby ratified and reaffirmed and shall continue in full force and effect
following the date of this Agreement and in the event there is a conflict
between the terms of any such agreement and any Loan Document executed in
connection with this Agreement, all such agreements shall be read together to
give them their full effect, including as to enforcement of remedies and
guaranty, security or collateral support in respect of any and all of the
Obligations and nothing in this Agreement or any Loan Agreement executed in
connection with this Agreement shall limit or result in the novation of any
grant or effect of any such agreement in respect of any and all Obligations.

 

(d)       The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents, each of which are hereby
in all respects ratified and confirmed. This Agreement shall not be deemed to
create a course of dealing between the Agent and the Lenders, on the one hand,
and the Loan Parties, on the other hand.

 

(e)       This Agreement shall constitute a Loan Document.

 

8.       Release. In consideration of the agreements of Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself, each of its Subsidiaries and each of their respective successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Release”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known as of the date of this Agreement, both at law and
in equity, which any Borrower, any of its Subsidiaries or any of their
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Agreement, in
each case for or on account of, or in relation to, or in any way in connection
with any of the Loan Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.

 

[Signature pages follow]

 

 -5- 

 

 



Execution Version

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

  GACP FINANCE CO., LLC,   as Agent           By: /s/ Robert A. Louzan     Name:
Robert A. Louzan     Title: Managing Director

 

  GACP I, L.P.,   as a Lender           By: /s/ Robert A. Louzan     Name:
Robert A. Louzan     Title: Managing Director

 

Signature page to First Amendment and Waiver to Loan and Security Agreement



 



 

 

 

Loan Parties:

 

EXCEL CORPORATION, as Borrower           By: /s/ Robert L. Winspear     Name:
Robert L. Winspear     Title: Chief Financial Officer  

 

EXCEL BUSINESS SOLUTIONS INC., as a Guarantor           By: /s/ Robert L.
Winspear     Name: Robert L. Winspear     Title: Chief Financial Officer  

 

PAYPROTEC OREGON, LLC, as a Guarantor       By:   Excel Corporation, its sole
member      By: /s/ Robert L. Winspear     Name: Robert L. Winspear     Title:
Chief Financial Officer  

 

EVANCE PROCESSING INC., as a Guarantor           By: /s/ Robert L. Winspear    
Name: Robert L. Winspear     Title: Treasurer  

 

Signature page to First Amendment and Waiver to Loan and Security Agreement

 

 



 

 